ON REHEARING.
REYNOLDS, J.
A rehearing was granted in this case for the reason that all of the evidence in the case, especially the evidence of Mr. Lee Howell, had not been included in the original transcript.
This missing evidence is now before” the court and we have carefully read and weighed the same in connection with the other evidence in the case.
The point upon which Mr. Lee Howell testified, is as to what was said by Mr. J. P. Adamson to. W. L. Miller and Jimmie Busbey relative to a sale previously made by the Louisiana Producers Oil Company through J. P. Adamson, secretary-treasurer, to W. L. Miller.
On this point Mr. Lee Howell testified in answer to interrogatories.
“I came into the office of the Louisiana Producers Oil Co., in the Youree Hotel Annex near the close of this conversation. I did not hear all but just a few final remarks.
“Mr. Adamson said in substance — -‘Now let us see that we all understand the deal fully — You (addressing .Mr. Miller and Mr. Busbey) that the National Swivel, a set of tongs and certain pipe does is not included in this sale, and does not belong with the Lucy rig — both Mr. Miller and Mr. Busbey agreed that they understood that feature.”
On this same point Mr. W. L. Miller also testified as a witness for plaintiff (evidence 1-2-3.)
*56“Q. You were present when a conversation was had where Mr. Adamson stated that the breakout tongs and this swivel didn’t go into the deal — did you hear him say words to that effect?
“A. I was there when the — the night we gave Mr. Adamson a note.
“Q. That was the night?
“A. Yes, sir.
“Q. Same night?
“A. Well, now, let me tell that like I remember it. That is the only way I know how to tell it. Mr. Adamson taken this note. He had my note for three thousand dollars and Mr. Busbey give him his note for three thousand and I swapped my note to Mr. Adamson, Mr. Busbey’s note for my note and Mr. Adamson accepted it and give me my note and I tore it up and— and then, Mr. Adamson said, ‘Does Mr. Bus-bey understand what goes? and I said, Yes. I guess he do — I went down with him and he looked at it; and that is as near as I can remember him saying anything about any tongs. I don’t think he mentioned a swivel that night. If he did, I don’t remember it.
‘‘Q. Did you hear Mr. Adamson say to you and Mr. Busbey words to that effect— ‘Let us see that we all understand the deal fully’?
“A. What is that?
“Q. ‘Now let us see that we all understand the deal fully that the National swivel and a set of Dunn breakout tongs at a certain price is not included in this sale and does not belong to the Lucy rig?”
“A. No, sir, I don’t remember that.
“Q. But how'—
“A. I remember these words when Mr. Adamson — he didn’t want Mr. Howell or anybody to know that we had made this deal and he said, ‘Does Mr. Busbey understand . what goes down there and what don’t?’ I think that is the exact words he used, because if Mr. Adamson remembers, he said he didn’t want Mr. Howell to know we had closed this up.
“Q. Mr. Howell had come in there?
“A. Mr. Howell was in the office sitting down when I went in there. Mr. Adamson met me up about half way to his desk and shook hands and I said, I have closed up that deal, and he said, ‘All right — all right, and he didn’t want Mr. Howell to know what it was; and that is the conversation that went on as near as I can repeat it off hand.”
This testimony of Mr. Lee Howell and Mr. W. L. Miller, both witnesses for the plaintiff, is conflicting and does not refer to the sale by the Louisiana Producers Oil Company to W. L. Miller which is the pivotal point in this case, since Mr. W. L. Miller transferred to Mr. Jimmie Busbey, the defendant, all of the- property purchased by him from the Louisiana Producers Oil Company; the description of which in the sale from the Louisiana Producers Oil Company to Miller and from Miller to Mr. Jimmie Busbey being in identical language.
The testimony of Mr. Lee Howell, we think, if it had been in the original transcript would not have changed the opinion heretofore rendered by this court in this case.
It is therefore ordered, adjudged and decreed that the judgment and decree of this court heretofore rendered by Judge J. B. Crow as a member of this court be reinstated and the same is made the judgment and decree of this court.